Citation Nr: 1707408	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Cheryl R. King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from August 1981 to August 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in April 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives concerning the issue of entitlement to service connection for asthma.  However, concerning the issue of entitlement to service connection for a right hip disability, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A July 1993 rating decision denied service connection for asthma.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for asthma, and raises a reasonable possibility of substantiating that claim.

3.  Affording the Veteran the benefit of the doubt, the Board determines that the Veteran was sound upon entrance into active service, and his asthma did not pre-exist service.

4.  Affording the Veteran the benefit of the doubt, his current asthma is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1112, 1113, 1131 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claim of entitlement to service connection for asthma, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

II.  Stegall Analysis

In light of the favorable dispositions reopening and granting the Veteran's claim of entitlement to service connection for asthma, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the July 1993 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the July 1993 denial, the Veteran had not testified before the board and did not have any additional lay statements in support of his claim for service connection for asthma.  In an October 2016 videoconference hearing, the Veteran testified that during active service, his warrant officer did not always log his asthma complaints in his service treatment records (STRs).  

Additionally, in a November 2016 lay statement, the Veteran's service buddy wrote that he recalled the Veteran not being as active as most of the rest of the other members of their unit.  He also noted that the Veteran's participation in intramural and casual sports was limited due to the Veteran's constant shortness of breath.  The Veteran's service buddy wrote that the Veteran would often stop during sporting events to use his inhaler and would sometimes not return to continue the event.  

This evidence was not before the RO in July 1993 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2016) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the July 1993 decision and the claim must be reopened.

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).


V.  Analysis

The Veteran contends that his asthma should be service connected.  Based on the evidence below, the Board determines that affording the Veteran the benefit of the doubt, service connection for asthma is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2014 VA treatment report, asthma was listed as a current.  The examining physician noted that the Veteran had asthma and that the Veteran stated that he had to use his inhaler more frequently than in the Past.  

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).   

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004).

In this case, asthma was not listed by the examining physicians on either of the Veteran's June 1977 or August 1981 Reports of Medical Examination for induction.  On the Veteran's June 1977 Report of Medical History, the physician noted that the Veteran had asthma at "age 4."  On the Veteran's August 1981 Report of Medical History, the physician reported that the Veteran had asthma "up to age 10," the implication being that the Veteran did not have asthma at the time of the examination.  Based on this, the Board determines that there exists no reasonable possibility that VA could show by clear and unmistakable evidence, such as with a VA examination opinion, that the Veteran's asthma existed prior to service or that it was not aggravated by service.  As a result, affording the Veteran the benefit of the doubt, the Board concludes that the Veteran was sound upon entrance to service and that his asthma did not pre-exist service.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

Additionally, a June 1979 STR noted that the Veteran had a long history of asthma and was complaining of asthma and wheezing.  A July 1978 STR noted that the Veteran had asthma and problems breathing.  An August 1979 STR reported that the Veteran had been wheezing and coughing since the previous evening and had a known history of asthma.  An October 1981 STR noted that the Veteran had asthma problems.  

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  The Board notes that the only VA examination the Veteran had to determine if his asthma was etiologically related to active service was in December 1980.  In that examination report, the VA examiner never opined as to whether it was at least as likely as not that the Veteran's asthma was related to service.  Additionally, the Board notes that there is no indication in the report that the examiner reviewed the Veteran's STRs when drawing his or her conclusions.  As such, the Board considers this opinion to be inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
According to the Veteran's Form DD 214, his military occupational specialty (MOS) was as a medical specialist.  In his October 2016 testimony, the Veteran reported that he experienced asthma during active service.  He testified that after he left service, and moved to Florida, his asthma continued.  The Veteran reported that eventually, he moved from Florida to Atlanta, where he had a hard time breathing, had wheezing, chest tightness, and coughing.  He testified that when people around him wore cologne or perfume, his asthma worsened.  The Veteran noted that he had asthma attacks two or three times a week.  Based on this testimony, the Board determines that the Veteran has had continuous asthma symptoms since leaving active service.

Additionally, as noted above, in a November 2016 lay statement, the Veteran's service buddy wrote that he recalled the Veteran not being as active as most of the rest of the other members of their unit.  He also noted that the Veteran's participation in intramural and casual sports was limited due to the Veteran's constant shortness of breath.  The Veteran's service buddy wrote that the Veteran would often stop during sporting events to use his inhaler and would sometimes not return to continue the event.  

Although an etiological relationship has not been demonstrated through a VA opinion, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  As noted above, the Veteran was treated for asthma during active service numerous times, is currently diagnosed with asthma, and testified that he had continuous symptoms of asthma since active service.  The Board finds the assertions by the Veteran of continued asthma since service, to be competent and credible evidence of continuing symptoms since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2016) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving reasonable doubt in the Veteran's favor, the Board determines that it is at least as likely as not that the Veteran's asthma is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for asthma loss is warranted.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. §§ 3.102 (2016).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for asthma is granted.


REMAND

In his October 2016 videoconference hearing, the Veteran testified that in 1978, he was thrown out of a vehicle and injured his neck and back.  The Veteran reported that he was airlifted to a hospital and he was there for two days.  When he returned to the field, the Veteran noted that he was told by an officer to just remain in bed and recover until the field exercise was completed.  The Veteran testified that ever since that incident, he had problems with his lower extremities, including his right hip.  The Board notes that an October 30, 1978 STR confirms the Veteran's testimony that he fell off a truck and was injured.  Additionally, in a November 2016 letter, the Veteran's VA physician wrote that the Veteran had moderate arthritis in his hip and that this may have resulted from his injuries that occurred while in active service.  

The Board notes that the Veteran has never had a VA examination to determine the etiology of his current right hip arthritis.  On remand, the RO should schedule the Veteran for an examination to determine if his right hip disability was caused by or related to his active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right hip disability.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, notify the Veteran and his agents and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his agents an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA orthopedic examination to determine the etiology of any diagnosed right hip condition.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail.  

The examiner is asked to address if it is at least as likely as not (a 50 percent probability or greater) that the diagnosed right hip condition is etiologically related to active service.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his agents.  After the Veteran and his agents have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


